DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, “associated with a power supply” is vague.  It is unclear what is meant by “associated”.  Does this mean the two are connected, or just that the power supply has to be in the same room/country/etc. as the primary winding?  In addition, the power supply is inferentially included and it is unclear if it is being positively recited or functionally recited.  Similarly, in line 8, “associated with a medical device” is vague for using “associated” and inferentially including the medical device.  It is unclear if the medical device and power supply are being positively recited or functionally recited.  If the medical device and power supply are meant to be positively recited, it is suggested to first state the system contains the medical device and power supply before they are used in a connection, (and since other dependent claims are trying to limit the medical device).   In line 8, “implanted within a subject” is vague as apparatus claims cannot claim connection to the body.  It is suggested to use “configured to be implanted…”. 

In claim 6, “a secondary winding of a first transformer” is vague.  It is unclear if this means that a transformer is included in claim 6 or not.  If only the secondary is included, then “of a first transformer” should be deleted.  In line 6, “coupled to an implanted device” is inferentially including the device and apparatus claims cannot claim connection to the body.
In claim 10, “first transformer is configured for a fixed location within the subject” is vague as claim 6 has part of the transformer (the first primary) outside the subject.  It is suggested to state that the secondary is configured for a fixed location.
In claims 15 and 16, “the medical device” lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 6, 7, 9, 10, and 12-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Greenberg et al (2005/0222624).  Greenberg shows in figure 5 the implantable device (e.g. 14, 16, etc.) with secondary winding in the housing (e.g. element 16, figures 2, 3, etc.) with primary winding of the second transformer (e.g. element 44, etc.) connected to secondary of first transformer (e.g. element 42, etc.) connected by a cord (wire between windings), where the secondary of first transformer receives energy from a primary winding attached to a power supply (e.g. figure 4, elements 36 and 34, etc.).  The device of Greenberg is capable of being used for other medical device, such as a mechanical circulatory device, ventricle assist device, and/or artificial heart as the coils are capable of being located in different areas and provide power to those devices.  In the alternative for claims 2, 15 and 16, see the 103 rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg in view of Ng et al (“Wireless Power Delivery for Retinal Prostheses”).  Greenberg discloses the claimed invention having a cord between the windings except for the capacitor between the windings.  Ng teaches it is known to use a capacitor between the windings (e.g. figure 2, etc.) to provide a series matching capacitor and/or resonant circuit.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Greenberg, with the capacitor between the windings, as taught by Ng, since it would provide the predictable results of a series matching capacitor and/or a resonant circuit for transmission of power.
Claims 2, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al.  Greenberg discloses the claimed repeater to provide energy to an implanted device except for the medical device being a mechanical circulatory device, ventricular assist device, or an artificial heart.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Greenberg, with the medical device being a mechanical circulatory device, ventricular assist device, or an artificial heart, as is well known in the art, to provide the predictable results of using a repeater as a more efficient path to provide energy and data to other types of known rechargeable implanted devices that treat heart disease, help keep the patient alive, and allow the patient to be untethered while still receiving energy for their implanted device for treating their heart problem.
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        2/24/21